Case 1:21-cv-00314-CKK Document 9-5 Filed 05/04/21 Page 1 of 2




           Exhibit C
                Case 1:21-cv-00314-CKK Document 9-5 Filed 05/04/21 Page 2 of 2


Dodge, Christopher D.. (CIV)

From:                           Matt Wiener <MWiener@acus.gov>
Sent:                           Thursday, February 4, 2021 12:47 AM
To:                             All Staff
Subject:                        ACUS Council



Our former Council member and Vice Chair Jennifer Dickey resigned from the Council yesterday at the request
of the President, and, also yesterday, the President terminated the appointments of three Council members:
Roger Severino, Andrew Kloster, and Daniel Epstein. The press reports that Rogert Severino has filed suit
against the President in the U.S. District Court for the District of Columbia. I will keep you updated as
appropriate.

Please keep in mind that all press inquiries must be directed to Harry Seidman.

If you have any questions, please contact me.

Matt



Matthew Lee Wiener | Executive Director




1120 20th Street, NW Suite 706 South . Washington, DC . 20036
(202) 480-2080 (tel.) . (202) 386-7190 (f)
mwiener@acus.gov . www.acus.gov




                                                        1
